Citation Nr: 0432113	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied a claim of 
entitlement to TDIU.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at the Board in Washington, D.C.  A copy 
of the hearing transcript has been associated with the claims 
file. 

In addition, in an April 2003 statement to the RO, the 
veteran raised the issue of entitlement to service connection 
for ischemic heart disease as secondary to his service-
connected PTSD.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action. 


REMAND

The veteran contends that he is unemployable due to his 
service-connected disabilities, primarily his post-traumatic 
stress disorder (PTSD) and diabetes mellitus, Type II.  He 
contends that because of his PTSD, he can not stand to be 
around others, that he prefers to work alone, and that he 
becomes easily irritated and hostile.  In support of his 
claim, an October 2002 VA outpatient report reflects that a 
VA social worker, who had reviewed the claims file and 
examined the veteran, concluded that the veteran was able to 
drive a truck and maintain employment for many years, but 
that his PTSD symptoms prohibited him from any further 
employment.  Furthermore, a VA nurse practitioner also opined 
in October 2002 that because of the veteran's multiple 
medical problems and long standing psychiatric history, he 
was unable to maintain employment.  Also in support of his 
claim for TDIU, is a disability determination by the Social 
Security Administration (SSA) reflecting that the veteran was 
awarded disability benefits on the basis of his service-
connected PTSD and ischemic heart disease, a disability for 
which service connection has not yet been established.  The 
award was made effective from July 25, 2002.  

In contrast, when examined by a private psychologist, M. B. 
L., Ph.D., in March 2003 for the purpose of determining 
whether the veteran was eligible for social security 
disability benefits, Dr. L. concluded that the veteran's 
ability to work productively was determined by his work 
environment (i.e., the veteran was able to work in an 
environment which sufficiently insulated him from social 
interaction and limited his tendency to become 
inappropriately angry and hostile.)  In addition, an October 
2002 VA outpatient report reflects that the veteran had 
ceased employment as a truck driver in January 2002 because 
his employer had gone out of business.  This is in contrast 
to a June 2002 VA outpatient report reflecting that the 
veteran reported being employed full time as a truck driver.  
In light of the conflicting VA and private medical opinions 
of record with respect to the veteran's ability to obtain or 
retain substantially gainful employment, the Board finds that 
that the veteran should be examined by a VA psychiatrist 
prior to final appellate review of his claim for TDIU.  

In this regard, the Board notes that in adjudicating a TDIU 
claim, the Board may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disabilities do not prevent him from 
performing work that would produce sufficient income.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown 
, 6 Vet. App. 532 (1993).  Hence, the RO should obtain a 
medical opinion as to whether the veteran's service-connected 
disabilities, especially his PTSD and diabetes mellitus, Type 
II, combine to render him unable to obtain or retain 
substantially gainful employment.

Finally, because a TDIU rating is based on service-connected 
disability levels, the Board finds that the veteran should be 
afforded an examination to determine the current severity of 
his service-connected diabetes mellitus, currently evaluated 
as 10 percent disabling, prior to final appellate review 
prior to the claim for TDIU. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an examination to ascertain the severity 
of his service-connected diabetes 
mellitus.  The examining physician must 
review the claims file, conduct all 
indicated evaluations and studies, and 
report pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must comment specifically upon 
whether the veteran's service-connected 
diabetes mellitus requires insulin, oral 
hypoglycemic agents, restricted diet, or 
regulation of activities.  The examiner 
must also report episodes of ketoacidosis 
or hypoglycemic reactions and if such 
episodes have required hospitalizations, 
and if so, how many per year.  The 
examiner must also report whether such 
episodes require visits to a diabetic 
care provider, and if so, how many times 
per month.  The examiner must also 
comment upon complications due to the 
veteran's service-connected diabetes 
mellitus and the severity of each.  The 
examiner should also comment upon the 
presence of progressive loss of weight 
and strength.  

2.  After the report of examination for 
diabetes is made a part of the file, the 
RO should arrange for the veteran to 
undergo a VA psychiatric examination to 
determine the current severity of the 
veteran's service-connected PTSD.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear. The claims 
file, to include a copy of this remand, 
should be made available to and be 
reviewed by the examiner.  The examiner 
must indicate that a review of the claims 
file was made. 

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD.  The examiner should review the 
evidence relative to the severity of all 
service-connected disabilities, 
especially diabetes, and provide an 
opinion concerning the current degree of 
industrial impairment resulting from the 
combined effect of service-connected 
disabilities (PTSD, diabetes, tinnitus, 
and right ear hearing loss), to include 
whether they collectively render the 
veteran unemployable.  In providing the 
foregoing opinion, the examiner is 
requested to comment on the October 2002 
VA social worker's report and the March 
2003 report of M. B. L., Ph.D.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The rationale for 
all opinions expressed must also be 
provided.

3.  After ensuring that all development 
has been conducted and completed in full, 
the RO should re-adjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appeasable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

